Citation Nr: 0403383	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and Z.T.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The evidence certifies that the veteran had active duty for 
training in the United States Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2003.


FINDINGS OF FACT

1.  A preexisting left knee disability was not noted at the 
time of entry into active duty for training and the veteran 
is presumed to have been in sound condition.  

2.  The evidence clearly and unmistakably demonstrates that a 
left knee disability preexisted the veteran's active duty for 
training.  

3.  The veteran sustained a left knee injury during active 
duty for training and the probative evidence establishes that 
the preexisting left knee disability was aggravated during 
active duty for training.  


CONCLUSION OF LAW

A preexisting left knee disability was aggravated during 
active duty for training.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a left knee disorder.  The veteran asserts 
that he injured his left knee during training maneuvers in 
either later July or early August 1965.  He contends that his 
physician treated him at that time.  He also contends that he 
has had chronic left knee problems since his injury and this 
ultimately resulted in a total knee replacement.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, or 
air service".  38 U.S.C.A. § 1110.  The term, "active 
military, naval, or air service" includes "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24)(B) (West 2002); 38 C.F.R. § 3.6(c) (2003).  

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2003).  

The requirement of an increase in disability in 38 C.F.R. 
§ 3.306 applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  VAOGCPREC 3-2003 
(July 16, 2003); see generally Jordan v. Principi, 17 Vet. 
App. 261, 266 (2003) (Court cited the VA General Counsel's 
opinion that 38 C.F.R. § 3.304(b) was invalid because it 
conflicted with 38 U.S.C.A. § 1111 insofar it did not require 
clear and unmistakable evidence to establish the preexisting 
condition was not aggravated by such service).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The veteran's service personnel records indicate that he 
served in the United States Army National Guard from February 
1959 to June 1962 and from April 1963 to April 1966.  The 
service personnel records show that he served on active duty 
for training from June 23, 1963 to July 7, 1963, June 14, 
1964 to June 28, 1964 and July 18, 1965 to August 1, 1965.  

The veteran's April 1963 Report of Medial Examination at 
enlistment shows that the lower extremities were normal at 
that time.  There was no notation of a left knee disorder.  
Similarly, the April 1963 Report of Medical History does not 
include a notation of a left knee disability.  The available 
service medical records do not show a notation of a left knee 
disability at the time of entry into active duty for training 
on July 18, 1965.  

However, private medical treatment records show the veteran 
was seen for complaints of left knee pain and recurrent 
catching in April 1964.  He reported that he had injured his 
knee in a motor vehicle accident approximately two and one-
half years earlier, for which he had been hospitalized for 
approximately one week.  Physical examination showed acute 
effusion and x-ray examination revealed a loose body in the 
lateral compartment.  The physician recommended excision.  
The medical records show the veteran was admitted to the 
Mississippi Baptist Hospital on May 6, 1964 with complaints 
of recurrent left knee pain and swelling.  The veteran 
underwent an arthrotomy and exploration of the left knee.  
The final diagnosis was osteochondritis dessicans of the left 
knee.  In this case, the evidence clearly and unmistakably 
demonstrates that the veteran had a preexisting left knee 
disability prior to his active duty for training in 1965.  
Thus, the presumption of soundness was rebutted.

The next question is whether there is clear and unmistakable 
evidence showing that the veteran's left knee condition was 
not aggravated by service.  In this case, the available 
evidence does not clearly and unmistakably show that his left 
knee disability was not aggravated during his active duty for 
training for training in 1965.  

The available service personnel records show that the veteran 
sustained a left knee injury during training on July 28, 
1965.  This injury is supported by multiple affidavits from 
fellow servicemen in his company that actually witnessed the 
injury.  The veteran's service personnel records also show a 
morning report dated on July 29, 1965, showing that the 
veteran was absent for duty and had been transferred to Camp 
Shelby Post hospital.  They also show that on July 31, 1965 
the veteran was transferred from the hospital to his 
quarters.  Private medical records dated in August 1965 
reveal that the veteran was seen with complaints of left knee 
pain following summer camp.  Evidence received from the 
service department, dated in September 2000 and February 
2002, also show the veteran sustained the left knee injury at 
that time.  Therefore, the presumption of aggravation has not 
been rebutted in this case.  

The final question is whether the veteran has a current left 
knee disability and whether there is competent nexus evidence 
between the July 1965 injury to his 
pre-service left knee condition and the current disability.  

There are several statements from two of the veteran's 
treating physicians.  One physician is the same physician 
that has treated the veteran for his current left knee 
disability since August 1965.  According to these physicians, 
the veteran's left knee injury during active duty for 
training in 1965 directly resulted in chronic left knee 
problems since that time.  Their statements demonstrate that 
the veteran was diagnosed with severe left knee 
osteoarthritis in April 1994 and underwent a total left knee 
replacement the following month.    

The Board finds that this constitutes the most probative 
evidence of record on the issue whether the veteran's current 
left knee disability is attributable to the injury sustained 
during active duty for training in 1965.  These opinions were 
made by competent medical experts and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This 
evidence establishes the requisite nexus between the 
veteran's current left knee disability and the 1965 injury to 
his preexisting left knee condition.  

For these reasons, the Board finds that the evidence clearly 
and unmistakably demonstrates that a left knee disability 
preexisted the veteran's active duty for training in 1965.  
The Board also finds that the veteran sustained a left knee 
injury during active duty for training and the probative 
evidence establishes that the preexisting left knee 
disability was aggravated during active duty for training.  

Consequently, the Board concludes that a preexisting left 
knee disability was aggravated during active duty for 
training.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for a left knee disability is granted.  


REMAND

The veteran seeks service connection for residuals of a left 
shoulder injury.  He testified that, while on maneuvers as an 
assistant gunner at Fort Sill, Oklahoma, a "105 Trail-tie 
gun" recoiled while he was loading and that he sustained 
powder burn scars and a left shoulder separation for which he 
had been hospitalized for 17 days in Oklahoma City, Oklahoma.  
However, his service personnel records show that the veteran 
began active duty for training in April 1959, was assigned to 
HQ & HQ Battery, 2nd Howitzer Battalion (105mm) 2nd Artillery 
in August 1959, and separated from this period of duty on 
October 3, 1959.  

The service medical records for this period consist of a 
September 15, 1959 Report of Medical Examination, which is 
purported dated the same day he apparent sustained the 
injury, and a September 16, 1959 Report of Medical History, 
which do not show a shoulder injury.  However, there is a 
September 2000 statement on VA Form 21-4138 from E.D., 
Battery C, 1/204th, Air Defense Artillery in Missouri, 
stating that the veteran injured his left shoulder during 
Advanced Individual Training on September 15, 1959.  Finally, 
the veteran testified that his two treating physicians, H.D. 
Clark, M.D. and T.G. Terral, M.D., have rendered medical 
opinions relating his current left shoulder arthritis to his 
inservice injury.  

The Board must request development in this case because of 
the allegation of the in-service shoulder injury and the 
testimony that two physicians have related a current left 
shoulder disorder to that injury.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

Accordingly, this case is REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to provide more specific details 
regarding when he sustained the left 
shoulder dislocation at Fort Sill, 
Oklahoma in 1959.  He should provide 
specific details where he was 
hospitalized for 17 days in Oklahoma 
City, Oklahoma.  

3.  After completion of # 2 above, the 
VBA AMC should then contact the 
appropriate service department, which may 
include the National Personnel Records 
Center, the Army Reserve Personnel 
Center, the record facilities and/or 
hospitals at Fort Sill, Oklahoma, the 
Office of the Adjutant General of the 
United States Army National Guard in 
Mississippi, and any other appropriate 
facility to verify the claimed left 
shoulder injury and to obtained the 
hospitalization records.  If this 
evidence cannot be verified or obtained 
these facilities should certify this 
fact.  VBA AMC will end its efforts to 
obtain such records if it concludes that 
the records sought do not exist or the 
further efforts to obtain those records 
would be futile.  This includes the 
situation in which the requested federal 
facilities advise (by written 
certification) that the requested records 
do not exist or the custodian does not 
have them.  

4.  The VBA AMC should request the 
veteran to submit the medical opinions of 
Dr. Clark and Dr. Terral, M.D., which he 
testified relates a current left shoulder 
disability to his in-service injury.  The 
VBA AMC should also request him to 
provide any evidence in the hiss 
possession that pertains to his claim.  
The VBA AMC should advise the veteran 
that it will assist him if he so desires.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to.   If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



